PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_01_EN.txt. 34

DISSENTING OPINION BY M. LODER.

[ Translation. |

Turkey, having arrested, tried and convicted a foreigner for an
offence which he is alleged to have committed outside her territory,
claims to have been authorized to do so by reason of the absence
of a prohibitive rule of international law.

Her defence is based on the contention that under international
law everything which is not prohibited is permitted.

In other words, on the contention that, under international law,
every door is open unless it is closed by treaty or by established
custom.

The Court in its judgment holds that this view is correct, well
founded, and in accordance with actual facts.

I regret that I am unable to’concur with the opinion of the
Court. |

It seems to me that the contention is at variance with the spirit

of international law. This law is for the most part unwritten and
lacks sanctions ; it rests on a general consensus of opinion ; on the
acceptance by civilized States, members of the great community
of nations, of rules, customs and existing conditions which they
are bound to respect in their mutual relations, although neither
committed to writing nor confirmed by conventions. This body
of rules is called international law.
* These rules may be gradually modified, altered or extended, in
accordance with the views of a considerable majority of these States,
as this consensus of opinion develops, but is seems to me incor-
rect to say that the municipal law of a minority of States suffices
to abrogate or change them.

It also appears to me incorrect to claim that the absence of inter-
national disputes or diplomatic difficulties in regard to certain pro-
visions of the laws of some States, which are at variance with
generally accepted ideas, can serve to show the development or
modification of such ideas.

International disputes only arise when a particular application
of the laws in question shows them to be at variance with inter-
national law. _ |

The family of nations consists of a collection of different sovereign
and independent States.
JUDGMENT No. 9.—DISSENTING OPINION BY M. LODER 35

The fundamental consequence of their independence and sov-
ereignty is that no municipal law, in the particular case under con-
sideration no criminal law, can apply or have binding effect outside
the national territory.

This fundamental truth, which is not a custom but the direct
and inevitable consequence of its premiss, is a logical principle of
law, and is a postulate upon which the mutual independence of
States rests.

The criminal law of a State applies in the first place to all persons
within its territory, whether nationals or foreigners, because the
right of jurisdiction over its own territory is an attribute of its
sovereignty.

The criminal law of a State may extend to crimes and offences
committed abroad by its nationals, since such nationals are subject
to the law of their own country ; but it cannot extend to offences
committed by a foreigner in foreign territory, without infringing
the sovereign rights of the foreign State concerned, since in that
State the State enacting the law has no jurisdiction.

Nor can such a law extend in the territory of the State enacting
it to an offence committed by a foreigner abroad should the foreigner
happen to be in this territory after the commission of the offence,
because the guilty act has not been committed within the area sub-
ject to the jurisdiction of that State and the subsequent presence
of the guilty person cannot have the effect of extending the juris-
diction of the State.

It seems to me clear that such is the logical consequence of the
fundamental principle above enunciated.

It however is also clear that this consequence can be overridden
by some convention to the contrary effect or by some exception
generally and even tacitly recognized by international law.

Like all exceptions, however, such an exception must be strictly
construed and cannot be substituted for the well-established rule,
to which it is an exception. |

Now, the rule has gradually undergone an important modifica-
tion in the legislation of a somewhat large majority of civilized
States, a modification which does not seem to have encountered
objections and which may be regarded as having been accepted.
This modification tends to except from the strict rule governing
the jurisdiction over offences committed by foreigners abroad such
offences, in so far as they are directed against the State itself or

5
JUDGMENT No. 9.—DISSENTING OPINION BY M. LODER 36

against its security or credit. The injured State may try the guilty
persons according to its own law if they happen to be in its territory
or, if necessary, it may ask for their extradition.

Apart from this exception, the rule holds good.

The so-called system of ‘protection’ which Turkey claims to be
entitled to apply and which is tantamount to the abrogation of the
rule itself, is very far from being accepted by the great majority
of States and is not in my opinion in harmony with positive inter-
national law.

The alleged offence with which M. Demons is charged by Turkey,
namely, involuntary manslaughter, does not fall within the scope
of the exception which I have mentioned. Turkey admits that she
is applying the so-called system of “protection” in pursuance of
her municipal law and she holds that she is authorized to do so
because she has found nowhere a positive and accepted rule pro-
hibiting her from so doing.

It will appear from the foregoing that I am of opinion that for
this reason alone, Turkey must be held to have acted in contraven-
tion of the principles of international law.

* *

The Court has been made cognizant of a definite occurrence ; it
has to give judgment upon a particular case. This case is the colli-
sion between the French ship Lotus and the Turkish ship Boz-Kourt.

Turkey claims that both vessels, owing to faulty navigation, were
jointly to blame for this collision.

The result of the collision was that the Boz-Kourt sank, and that
some members of the crew and passengers were drowned.

Turkey argues from these facts that M. Demons, officer of the
watch on board the Lotus, is guilty of manslaughter and that he
is responsible for the death of the persons above mentioned.

She argues that this offence took place on board the Boz-Kourt
because it was there that the effects of the alleged negligence were
felt.

She therefore contends that the wrongful act having taken place
on board the Turkish ship, its author is amenable to the jurisdiction
of the Turkish Courts.

If this argument be sound, in point of fact the deduction made
from it is correct and the accusation of having acted contrary to
JUDGMENT No. 9.—DISSENTING OPINION BY M. LODER 37

the principles of international law at once falls to the ground,
because every State is entitled to prosecute and sentence any for-
eigner who commits an offence within its territory. And the
vessel Boz-Kourt must be regarded as Turkish territory.

The question of the localization of the offence is therefore of
capital importance for the purposes of the decision of the dispute
before the Court. |

It is clear that the place where an offence has been committed
is necessarily that where the guilty person is when he commits the
act. The assumption that the place where the effect is produced
is the place where the act was committed is in every case a legal
fiction. It is, however, justified where the act and its effect are
indistinguishable, when there is a direct relation between them ;
for instance, a shot fired at a person on the other side of a frontier ;
a parcel containing an infernal machine intended to explode on
being opened by the person to whom it is sent. The author of the
crime intends in such cases to inflict injury at a place other than
that where he himself is.

But the case which the Court has to consider bears no resemblance
“to these instances. The officer of the Lotus, who had never set
foot on board the Boz-Kouri, had no intention of injuring anyone,
and no such intention is imputed to him. The movements executed
in the navigation of a vessel are only designed to avoid an accident.

Only an investigation by naval experts into the circumstances
can show whether the manner in which the ship was navigated is to
be regarded as contrary to the regulations or negligent in some
respect, or whether some unforeseen movement by the other vessel
contributed to the accident—and this investigation is a matter
solely for the naval authorities of the country of the person respon-
sible for navigating the ship.

In these circumstances, it seems to me that the legal fiction where-
- by the act is held to have been committed at the place where the
effect is produced must be discarded.

Turkey seeks to base her jurisdiction upon an alleged “connexity”
between the movements of the two vessels.
JUDGMENT No. 9.—DISSENTING OPINION BY M. LODER 38.

She, in fact, claims that the offence of involuntary manslaughter,
imputed to M. Demons, is “connected” (connexe) with the identical
charge against the captain of the Boz-Kourt and that the Turkish
court has jurisdiction on this ground.

This argument is also unsound.

Simultaneousness is not the same as “connexity’’.

The movements of the two vessels were independent of each
other : the movement of each ship was even unknown to the officer
commanding the other.

= The result of both movements may have been the collision, but
there is no kind of ‘‘connexity’’ between them.

À municipal statute, or a code of procedure, may, in order to
simplify the conduct of two or more cases and to facilitate their
examination, provide for the possibility of their joinder by reason
of their being connected. Proceedings must then have been insti-
tuted in both cases before they can be joined on the ground of
connection between them (connexité). And joinder will only be

possible if the judge before whom the joined causes are brought
has jurisdiction in respect of each of them separately.

Joinder on the ground of ‘‘connexity”’ is a proceeding under muni-
cipal law ; “‘connexity” does not create jurisdiction.

FA
* *

The general rule that the criminal law of a State loses its compel-
ling force and its applicability in relation to offences committed by
a foreigner in foreign territory, a rule derived from the basic prin-
ciple of the sovereignty and independence of States, has indeed
undergone modifications and has been made subject to exceptions
restricting its scope by the mutual consent of the different Powers
in so far as territory properly so called is concerned.

But according to a generally accepted view, this is not the case
as regards the high seas. There the law of the flag and national
jurisdiction have retained their indisputable authority to the exclu-
sion of all foreign law or jurisdiction. I lay special stress on the
word “foreign”. A guilty person on board a ship flying the flag
of a State other than the one to which he owes allegiance, may of
course be indicted and sentenced by the State of which he is a
national. In that case, but only then, there will be concurrent
jurisdiction.
JUDGMENT No. 9.—-DISSENTING OPINION BY M. LODER 39

But that is not M. Demons’ case.

A merchant ship being a complete entity, organized and subject
to discipline in conformity with the laws and subject to the control
of the State whose flag it flies, and having regard to the absence of
all territorial sovereignty upon the high seas, it is only natural
that as far as concerns criminal law this entity should come under
the jurisdiction of that State. This applies with especial force
to the case now before the Court. The accusation against Lieute-
nant Demons is that whilst navigating his ship he gave an order
for a wrong manœuvre.

The rules for navigation which he was obliged to follow were
those contained in his national regulations. He was responsible
to his national authorities for the observance of these rules. It was
solely for these authorities to consider whether the officer had
observed these rules, whether he had done his duty, and, if not,
whether he had neglected their observance to such a degree as to
have incurred criminal responsibility.

It consequently seems to me that Turkey, in arrogating to herself
jurisdiction over the acts of a foreign officer doing duty on the
high seas on a ship carrying a foreign flag, has acted in contraven-
tion of the principle of international law set out above.

On these grounds I regret that I am unable to concur with the
Court in its present judgment.
